DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution 
In view of the appeal brief filed on March 21, 2022, PROSECUTION IS HEREBY REOPENED.  This non-final action is in response to an appeal conference conducted on May 3, 2022.  Claims 1-2, 4-16 and 18-22 are currently pending and have been considered, as provided in more detail as set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                        

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 121 and 123.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 5-8, 10, 16, 18 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newman (US 8,960,761 B2).
Regarding claim 1, Newman discloses a visor (Fig. 2, 22) having a transparent portion (Fig. 6, 26 and col. 3 ln. 11-36 disclose “the first state changing layer 26 is transparent or clear” & col. 6 ln. 50-51 and col. 2 ln. 54-56 disclose “the visor 22 includes a first state changing layer 26”, i.e. the visor 22 has the transparent portion 26 and see col. 9 ln. 36 which discloses “the visor 22 is in the transparent mode”), the visor pivotable between a first position (Fig. 1 illustrates the visor 22 in a retracted position, i.e. a first position) and a second position (Fig. 2 illustrates the visor 22 in an extended position, i.e. a second position); and a circuit (col. 6 ln. 40-41 disclose “when the first switch 62 is on, a circuit is closed to the first electrical wire 40”, i.e. a circuit is present) configured to control at least one function of the visor, wherein the circuit is configured to adjust a tint of the transparent portion (col. 6 ln. 40-48 discloses how the circuit controls various functions of the visor because the electricity is allowed to “flow through the first electrical wire 40 to excite electrons in the electrochromic layer (of the first state changing layer 26) which causes the electrons to shift to produce a visual change in the layer 26, and thus, the first state changing layer 26 is energized to the first mode. Simply stated, electricity can cause a chemical reaction to change the properties of the first state changing layer 26”, i.e. adjustment of the tint of transparent portion occurs).
As to claim 5, Newman discloses wherein the visor (22) has a light (Fig. 5, 80).  
Regarding claim 6, Newman discloses wherein the visor (22) has a housing (col. 5 ln. 60-64 and Fig. 5 illustrates a two-part housing made up of elements 56 and an additional housing piece extending along the top edge from which element 58 protrudes and which houses light 80 and see col. 8 ln. 58-60 which discloses “a light device 80 coupled to the frame 56”, i.e. 80 is housed in frame 56) along a top edge of the transparent portion (Fig. 5 illustrates a housing portion that houses light 80).
As to claim 7, Newman discloses wherein the circuit is arranged within the housing (col. 9 ln. 1-16 which discloses the light device 80 has a switch that can be electrically coupled to the light device, i.e. the switch is part of the claimed circuit and there is an electrical connection between the power source and the light, therefore the tope components make up the circuit).  
Regarding claim 8, Newman discloses wherein the visor (22) receives power from a vehicle (col. 8 ln. 51-56).  
Regarding claim 10, Newman discloses wherein the transparent visor (22) is a display (col. 4 ln. 24-26 disclose “the electrochromic layer for the third state changing layer 30 can be a chrome-like color or any other suitable color to reflect the image in the visor 22”, i.e. the visor has a portion that may be configured to display an image of the vehicle occupant because when a mirror reflects an image, it may also be argued that the mirror displays the reflected image) and the circuit is configured to adjust a brightness of the display (col. 9 ln. 32-40).
Regarding claim 16, Newman discloses a vehicle cabin (Fig. 1, 14 and col. 2 ln. 24-26 disclose “the interior compartment 14 can be a passenger compartment of the vehicle 10”, i.e. a vehicle cabin); a visor (Fig. 2, 22) mounted in the vehicle cabin (14), the visor having a transparent portion (Fig. 6, 26 and col. 3 ln. 11-36 disclose “the first state changing layer 26 is transparent or clear” & col. 6 ln. 50-51 and col. 2 ln. 54-56 disclose “the visor 22 includes a first state changing layer 26”, i.e. the visor 22 has the transparent portion 26 and col. 9 ln. 36 discloses “the visor 22 is in the transparent mode”), the visor pivotable between a first position (Fig. 1 illustrates the visor 22 in a retracted position, i.e. a first position) and a second position (Fig. 2 illustrates the visor 22 in an extended position, i.e. a second position); and a circuit (col. 6 ln. 40-41 disclose “when the first switch 62 is on, a circuit is closed to the first electrical wire 40”, i.e. a circuit is present) configured to control at least one function of the visor, wherein the circuit is configured to adjust a tint of the transparent portion (col. 6 ln. 40-48 discloses how the circuit controls various functions of the visor because the electricity is allowed to “flow through the first electrical wire 40 to excite electrons in the electrochromic layer (of the first state changing layer 26) which causes the electrons to shift to produce a visual change in the layer 26, and thus, the first state changing layer 26 is energized to the first mode. Simply stated, electricity can cause a chemical reaction to change the properties of the first state changing layer 26”, i.e. adjustment of the tint of transparent portion occurs).
As to claim 18, Newman discloses wherein the transparent portion has an electronic mirror (col. 9 ln. 29-31).  
Regarding claim 20, Newman discloses wherein the visor is configured to pivot about two axes (col. 6 ln. 15-19 discloses “pivot about a mounting portion 60 to move the visor 22 along one of the side windows 20 of the vehicle 10”, i.e. there is a pivot about one axis and Figs. 1-2 illustrate the different positions of the visor which demonstrate it has pivoted about another axis which may be interpreted to be the second axis).
Regarding claim 21, Newman discloses wherein the tint of the transparent portion is adjustable via a dimmer switch (col. 8 ln. 27-33).  
As to claim 22, Newman discloses wherein the tint of the transparent portion is adjustable via a dimmer switch (col. 8 ln. 27-33).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 8-11 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Murase (US 2019/0322162 A1).
Regarding claim 1, Murase discloses a visor (Fig. 1, 2) having a transparent portion (Fig. 1, 12 and para. [0019] discloses “the light shield 12 can be used as a transparent display”, i.e. a transparent portion), the visor pivotable between a first position (Fig. 3, Non-usage Position C) and a second position (Fig. 3, Position A or Position B); and a circuit (Fig. 2, 11 with 20 and 21 which all together constitute a circuit) configured to control at least one function of the visor (para. [0020] discloses “a sun visor control device 11 that controls light shielding of the vehicle anti-glare device 1. The sun visor control device 11 includes a controller 20 that controls the functions of the sun visor 2”, i.e. the circuit controls functions of the visor), wherein the circuit is configured to adjust a tint of the transparent portion (para. [0022] disclose a “sun visor control device 11 further includes a transmittance adjuster 21 that adjusts the light transmittance of the light shield 12. The transmittance adjuster 21 is arranged in the controller 20. The transmittance adjuster 21, for example, lowers the light transmittance of the light shield 12”, i.e. adjustment of the tint of transparent portion occurs).
As to claim 8, Murase discloses wherein the visor receives power from a vehicle (para. [0055] disclose “the method for supplying power to the sun visor 2 is not limited. Power may be supplied from a battery of the vehicle”, i.e. the visor receives power from the vehicle).  
Regarding claim 9, Murase discloses wherein the visor comprises a clip (Fig. 1, 13) for attaching to a vehicle (para. [0042] disclose “The case 10 is removably attached to the support 13. This allows for easy removal or attachment of the sun visor 2 to the vehicle”, i.e. the visor 2 is attached to a vehicle via the clip).  
As to claim 10, Murase discloses wherein the transparent visor (Fig. 1, 2) is a display (para. [0019] discloses “the light shield 12 can be used as a transparent display”, i.e. a transparent visor that is a display), and the circuit is configured to adjust a brightness of the display (para. [0022]).  
Regarding claim 11, Murase discloses wherein the transparent visor (2) is configured to display information for an occupant of a vehicle (para. [0019]).
Regarding claim 16, Murase discloses a vehicle cabin (para. [0018] disclose “a sun visor 2” “arranged near a windshield glass 3 inside a vehicle”, i.e. a vehicle cabin); a visor (Fig. 1, 2) mounted in the vehicle cabin (para. [0018] discloses that “a sun visor 2” is “arranged near a windshield glass 3 inside a vehicle”, i.e. the visor is mounted), the visor having a transparent portion (Fig. 1, 12 and para. [0019] discloses “the light shield 12 can be used as a transparent display”, i.e. a transparent portion), the visor pivotable between a first position (Fig. 3, Non-usage Position C) and a second position (Fig. 3, Position A or Position B); and a circuit (Fig. 2, 11 with 20 and 21) configured to control at least one function of the visor (para. [0020] discloses “a sun visor control device 11 that controls light shielding of the vehicle anti-glare device 1. The sun visor control device 11 includes a controller 20 that controls the functions of the sun visor 2”, i.e. the circuit controls functions of the visor), wherein the circuit is configured to adjust a tint of the transparent portion (para. [0022] disclose a “sun visor control device 11 further includes a transmittance adjuster 21 that adjusts the light transmittance of the light shield 12. The transmittance adjuster 21 is arranged in the controller 20. The transmittance adjuster 21, for example, lowers the light transmittance of the light shield 12”, i.e. adjustment of the tint of transparent portion occurs).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 8,960,761 B2) in view of Holland et al. (US 2019/0232866 A1).
Newman discloses a visor (Fig. 2, 22) and a transparent screen (Fig. 6, 28 and 30) on the transparent portion and a circuit (col. 6 ln. 40-41 disclose “when the first switch 62 is on, a circuit is closed to the first electrical wire 40”, i.e. a circuit is present) and is configured to display an image of an occupant of the vehicle (col. 4 ln. 24-26 disclose “the electrochromic layer for the third state changing layer 30 can be a chrome-like color or any other suitable color to reflect the image in the visor 22”, i.e. the visor has a portion that may be configured to display an image of the vehicle occupant because when a mirror reflects an image, it may also be argued that the mirror displays the reflected image).
Newman does not explicitly disclose a printed circuit or a camera.
However, Holland et al. disclose a printed circuit (Fig. 2, 4), a camera (para. [0026] disclose “camera provided in the sun visor” and Fig. 2, illustrates 51 which is also a camera).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sun visor of Newman to include a printed circuit and a camera as taught in Holland et al.  in order to adjust functions of the visor and present images of an occupant.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Murase (US 2019/0322162 A1) in view of Holland et al. (US 2019/0232866 A1).
Murase disclose a visor (Fig. 1, 2) and a circuit (Fig. 2, 11 with 20 and 21 which all together constitute a circuit) configured to control at least one function of the visor (para. [0020] discloses “a sun visor control device 11 that controls light shielding of the vehicle anti-glare device 1. The sun visor control device 11 includes a controller 20 that controls the functions of the sun visor 2”, i.e. the circuit controls functions of the visor),
Murase does not explicitly disclose a printed circuit or a camera.
However, Holland et al. disclose a printed circuit (Fig. 2, 4), a camera (para. [0026] disclose “camera provided in the sun visor” and Fig. 2, illustrates 51 which is also a camera).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sun visor of Murase to include a printed circuit and a camera as taught in Holland et al.  in order to adjust functions of the visor and present images of an occupant.

Claims 4, 11-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 8,960,761 B2) in view of Kothari (US 2017/0013188 A1).
Newman discloses a visor (Fig. 2, 22) and a transparent screen (Fig. 6, 28 and 30) on the transparent portion and a circuit (col. 6 ln. 40-41 disclose “when the first switch 62 is on, a circuit is closed to the first electrical wire 40”, i.e. a circuit is present) and is configured to display an image of an occupant of the vehicle (col. 4 ln. 24-26 disclose “the electrochromic layer for the third state changing layer 30 can be a chrome-like color or any other suitable color to reflect the image in the visor 22”, i.e. the visor has a portion that may be configured to display an image of the vehicle occupant because when a mirror reflects an image, it may also be argued that the mirror displays the reflected image).
Newman does not explicitly disclose a camera; a visor configured to display information for an occupant of a vehicle (Fig. 2A and para. [0011]).
However, Kothari discloses 
a camera (Fig. 1, 106 & 108 and Fig. 7A, 714 & 718; para. [0148] disclose “this “see me camera” 106 is placed near the top-center of the sun visor's tablet like device”, i.e. the visor has a camera and an image of the occupant is displayed).  
Regarding claims 11-12, Kothari discloses a visor that is configured to display information for an occupant of a vehicle wherein the information is at least one of vehicle speed, navigation instruction, and warning information (para. [0120], [0203], [0249] and [0251] and [0114]).  
Regarding claim 13, Kothari discloses a sun visor in communication with a remote device (para. [0141], [0212] and [0241]).  
As to claim 14, Kothari discloses wherein the remote device is one of a vehicle information system and a mobile device (para. [0079] and [0141] and the abstract discloses images “viewed on the display and transmitted wirelessly to other electronic device or cloud storage”, and para. [0127] discloses the remote device such as “smartphones, tablets”, i.e. the remote device may be a mobile device that receives images/information from the cloud).
Regarding claim 15, Kothari discloses wherein the sun visor communicates with the remote device wirelessly para. [0127] disclose “users can also wirelessly stream content from their smart devices such as smartphones, tablets, etc on to the display screen of the sun visor device”, i.e. the sun visor is in communication with the remote device wirelessly). 
As to claim 19, Kothari discloses a configuration to display information for an occupant of the vehicle cabin (para. [0011] and para. [0120]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sun visor of Newman to include a camera and a vehicle speed, navigation instruction, and warning information as taught in Kothari in order to adjust functions of the visor and present images of an occupant and display information to the occupant within the vehicle cabin.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 8,960,761 B2) in view of Yu (2018/0170155 A1).
Newman discloses a sun visor (Fig. 1, 22) for attaching to a vehicle.
Newman does not explicitly disclose a clip for attaching to a vehicle.
However, Yu discloses a visor (Fig. 1, 1100) with a clip (Fig. 1, 1122) for attaching to a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the visor of Newman to include a clip as disclosed in Yu in order to facilitate the attachment of the visor to an existing vehicle.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 8,960,761 B2) in view of Huff et al. (US 2009/0309384 A1).
Newman discloses a sun visor (Fig. 1, 22) for attaching to a vehicle.
Newman does not explicitly disclose a clip for attaching to a vehicle.
However, Huff et al. disclose a visor (Fig. 1, 20) with a clip (Fig. 1, 30) for attaching to a vehicle (para. [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the visor of Newman to include a clip as disclosed in Huff et al. in order to facilitate the attachment of the visor to an existing vehicle.

Claims 11-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Murase (US 2019/0322162 A1) in view of Kothari (US 2017/0013188 A1).
Murase discloses a visor (Fig. 1, 2) with a transparent portion (Fig. 1, 12 and para. [0019] discloses “the light shield 12 can be used as a transparent display”, i.e. a transparent portion), and a circuit (Fig. 2, 11 with 20 and 21 which all together constitute a circuit) configured to control at least one function of the visor, wherein the circuit is configured to adjust a tint of the transparent portion (para. [0022] disclose a “sun visor control device 11 further includes a transmittance adjuster 21 that adjusts the light transmittance of the light shield 12. The transmittance adjuster 21 is arranged in the controller 20. The transmittance adjuster 21, for example, lowers the light transmittance of the light shield 12”, i.e. adjustment of the tint of transparent portion occurs).
Murase es not explicitly disclose a visor configured to display information for an occupant of a vehicle (Fig. 2A and para. [0011]).
However, Kothari discloses 
a visor that is configured to display information for an occupant of a vehicle wherein the information is at least one of vehicle speed, navigation instruction, and warning information (para. [0120], [0203], [0249] and [0251] and [0114]).  
Regarding claim 13, Kothari discloses a sun visor in communication with a remote device (para. [0141], [0212] and [0241]).  
As to claim 14, Kothari discloses wherein the remote device is one of a vehicle information system and a mobile device (para. [0079] and [0141] and the abstract discloses images “viewed on the display and transmitted wirelessly to other electronic device or cloud storage”, and para. [0127] discloses the remote device such as “smartphones, tablets”, i.e. the remote device may be a mobile device that receives images/information from the cloud).
Regarding claim 15, Kothari discloses wherein the sun visor communicates with the remote device wirelessly para. [0127] disclose “users can also wirelessly stream content from their smart devices such as smartphones, tablets, etc on to the display screen of the sun visor device”, i.e. the sun visor is in communication with the remote device wirelessly). 
As to claim 19, Kothari discloses a configuration to display information for an occupant of the vehicle cabin (para. [0011] and para. [0120]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sun visor of Murase to include a vehicle speed, navigation instruction, and warning information as taught in Kothari in order to adjust functions of the visor and present images of an occupant and display information to the occupant within the vehicle cabin.

Response to Arguments
Applicant’s appeal brief filed on March 21, 2022 has been fully considered and discussed in an appeal conference with two supervisory examiners.  During the course of the appeal conference it was determined that additional references could be cited to disclose all of the structure of the Applicant’s invention, as broadly recited.  Therefore, prosecution has been reopened and this non-final action is presented for Applicant’s review and consideration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896. The examiner can normally be reached 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612